DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 12/23/2020.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1, 3-8, 10-15, and 17-20 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
	The present application properly claims the benefit of Provisional Application 62/432,514, filed on 12/09/2016.  The claims as presently drafted are fully supported by the Provisional Application; therefore, all claims are granted an effective filing date of 12/09/2016.
Response to Applicant’s Arguments
Objections
	The amendments to the specification obviates the previous objection thereto; therefore, this objection is withdrawn.
The amendments to the claims obviate the previous objections thereto; therefore, these objections are withdrawn.
unpersuasive.
Claim Rejections – 35 USC § 103

Examiner notes that Applicant’s Remarks present quotes ascribed to the previous Office Action, some of which are not in fact direct quotes of the previous Office Action.  For at least the purpose of maintaining clarity of the record, it is requested that Applicant only provide accurate quotes.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith III et al (US 7,827,118) (hereafter, “Smith”) in view of Templeton et al (PGPub 20100324959) (hereafter, “Templeton”), Karbowski et al (US 6,772,130) (hereafter, “Karbowski”), Udumudi et al (PGPub 20160019628) (hereafter, “Udumudi”), and Lievens et al (PGPub 20140279658) (hereafter, “Lievens”).
Regarding Claims 1, 8, and 15, Smith discloses the following limitations:
one or more computer systems; a data storage device coupled to the one or more computer systems (Column 10, lines 19-64); 
the data storage device storing a set of shipping records for a plurality of shipments across a plurality of carriers, each shipping record in the set of shipping records associating a respective shipment from the plurality of shipments with a respective carrier from the plurality of carriers (Column 10, line 65 through Column 11, line 20; Column 53, lines 31-41);
connect to a plurality of carrier systems over a network, the plurality of carrier systems including a carrier system for each of the plurality of carriers (Column 2, lines 20-41); and
automatically collect current shipping information for the plurality of shipments from the plurality of carrier systems by one or more ingest modules (Column 2, lines 38-41).
Smith does not explicitly disclose but Templeton does disclose the following limitations:
A computer program product comprising at least one non-transitory computer-readable storage medium storing computer instructions that are translatable by one or more computer systems (¶ 0060);
define a set of common normalized tracking codes (¶ 0030, 0032);
based on determining a first predicted exception for a first shipment from the plurality of shipments, enhancing the shipping record for the first shipment with the first predicted exception (¶ 0040, 0045-0046); and 
automatically sending a notification to a party associated with the first shipment of the first predicted exception to provide the party with up-to-date information for the first shipment (¶ 0035, 0038, 0040).

Smith does not explicitly disclose but Templeton does disclose store the generated normalized shipping information for the respective shipment on the data storage device as an event associated with the respective shipment (¶ 0013, 0035, 0038, 0045, 0049).  Smith additionally discloses doing so for each shipment from the plurality of shipments (Column 2, lines 20-41).
Smith additionally discloses provide a graphical user interface to allow a remote user with permission to access the set of shipping records to view data associated with the plurality of shipments (Column 11, lines 45-55; Column 15, line 57 through Column 16, line 13; Column 27, lines 41-65; permission disclosed via login credentials allowing access to particular data).  Smith does not explicitly disclose but Templeton does disclose said viewable data comprising any current predicted exceptions associated with the plurality of shipments, including the first predicted exception (¶ 0035-0036, 0038, 0040).  
Neither Smith nor Templeton explicitly disclose but Karbowski does disclose wherein the current shipping information includes electronic shipment tracking data for the respective shipment formatted according to a carrier specific format used by the respective carrier 
Smith does not explicitly disclose but Templeton does disclose analyze the normalized shipping information for each of the plurality of shipments using a set of prediction rules, the set of prediction rules adapted to determine predicted exceptions based on input data, wherein the set of prediction rules includes a first prediction rule to predict a delay exception based on detecting a first type of event (¶ 0032-0034, 0040).  Neither Smith nor Templeton nor Karbowski explicitly disclose but Udumudi does disclose a rule based on a time duration elapsing without the detection of an expected next action (¶ 0061).  Neither Smith nor Templeton nor Karbowski nor Udumudi explicitly disclose but Lievens does disclose the input data being an anticipated future status (¶ 0097; predicts the availability/unavailability of a location based in part upon an assumption of whether that location’s clientele will have retrieved parcels addressed to them).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping event prediction system of Templeton with the shipping analysis system of Smith because Templeton teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0008, the invention of Templeton is disclosed for use in a shipping analysis system such as that of Smith.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping data format normalization of Karbowski with the shipping analysis system of Smith and Templeton because Karbowski teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Lievens is disclosed for use in a shipping analysis system such as that of Smith, Templeton, Karbowski, and Udumudi.
Regarding Claims 3, 10, and 17, Smith in view of Templeton, Karbowski, Udumudi, and Lievens disclose the limitations of Claim 1, 8, and 15.  Smith does not explicitly disclose but Templeton does disclose the limitation of wherein the one or more computer systems is further configured to take one or more actions to resolve at least one of the predicted exceptions (¶ 0035, 0040).  The motivation to combine remains the same as for Claim 1.  
	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Templeton, Karbowski, Udumudi, Lievens, and Lundberg et al (US 7,996,328) (hereafter, “Lundberg”).
Regarding Claims 4, 11, and 18, Smith in view of Templeton, Karbowski, Udumudi, and Lievens disclose the limitations of Claims 1, 8, and 15.  Neither Smith nor Templeton nor Karbowski nor Udumudi nor Lievens explicitly disclose but Lundberg does disclose the limitation of wherein at least one of the one or more ingest modules is adapted to request current shipping information for one or more shipments of the plurality of shipments from a first carrier system using a web service API according to a schedule based on a tracking status of the one or more shipments (Column 12, lines 31-47).  
	The motivation to combine the references of Smith, Templeton, Karbowski, Udumudi, and Lievens remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the additional data collection functionality of Lundberg with the shipping analysis system of Smith, Templeton, Karbowski, Udumudi, and Lievens because Lundberg teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least Column 1, lines 32-46, the invention of Lundberg is disclosed for use in a shipping analysis system such as that of Smith, Templeton, Karbowski, Udumudi, and Lievens.
	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Templeton, Karbowski, Udumudi, Lievens, and Williams et al (PGPub 20100131420) (hereafter, “Williams”).  
Regarding Claims 5, 12, and 19, Smith in view of Templeton, Karbowski, Udumudi, and Lievens disclose the limitations of Claims 1, 8, and 15.  Neither Smith nor Templeton nor Karbowski nor Udumudi nor Lievens explicitly disclose but Williams does disclose the limitation of wherein at least one of the one or more ingest modules is adapted to programmatically 
The motivation to combine the references of Smith, Templeton, Karbowski, Udumudi, and Lievens remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the additional data collection functionality of Williams with the hipping analysis system of Smith, Templeton, Karbowski, Udumudi, and Lievens because Williams teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0013-0017, the invention of Williams is disclosed for use in a shipping analysis system such as that of Smith, Templeton, Karbowski, Udumudi, and Lievens.
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Templeton, Karbowski, Udumudi, Lievens, and Franz et al (PGPub 20030097287) (hereafter, “Franz”).  
Regarding Claims 6, 13, and 20, Smith in view of Templeton, Karbowski, Udumudi, and Lievens disclose the limitations of Claims 1, 8, and 15.  Neither Smith nor Templeton nor Karbowski nor Udumudi nor Lievens explicitly disclose but Franz does disclose the limitation of wherein at least a portion of the current shipping information from at least one of the plurality of carriers is collected by receiving and processing shipment report files (¶ 0010, 0013).  
The motivation to combine the references of Smith, Templeton, Karbowski, Udumudi, and Lievens remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the additional data collection functionality of Franz with the hipping analysis system of Smith, Templeton, 
Regarding Claims 7 and 14, Smith in view of Templeton, Karbowski, Udumudi, Lievens, and Franz disclose the limitations of Claims 6 and 13.  Neither Smith nor Templeton nor Karbowski nor Udumudi nor Lievens explicitly disclose but Franz does disclose the limitation of wherein the shipment report files are comma-separated or spreadsheet files (¶ 0010).  The motivation to combine remains the same as for Claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/